Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 10/17/2022 have been fully considered but are not persuasive. Applicant argues the prior art fails to teach or suggest the claimed interactive environment (i.e. providing an interactive environment for access to the virtual print tray by the number of users through user interfaces on user devices). However, Isbjornssund describes users interacting with an environment for access to a virtual print tray in at least pg. 6:26-29 and pg. 9:21-24 where Isbjornssund describes the interacting with and/or positioning multiple items of a virtual print tray. Furthermore, Isbjornssund explicitly describes users collaborating on the interactive environment in at least pg. 16 lines 3-6: “one exemplary system in FIG. 1, must allow remote access, using virtual computing resources such as virtual software applications or cloud computing resources over a communications network by 3D printer operators and other users, alone, together, simultaneously, or in collaboration.” 
Applicant further argues that the prior art fails to teach the commenting features, i.e. “receiving a user comment from the number of other users”. However Isbjornssund discloses the messaging exchange in at least pg. 20:25-29 and pg. 21:1-5 which describes messaging exchanges between users, e.g. messages from one user to another describing how to modify a model or make a model more printable etc. Accordingly, applicant’s arguments cannot be held persuasive in this regard. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-11, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015022572 A2 to Isbjornssund.





Regarding claim 1,
Isbjornssund teaches a computer program product for managing multi-user access to fabrication resources, the computer program product comprising computer executable code embodied in a non-transitory computer-readable medium that, when executing on one or more computing devices, performs the steps of: 

receiving computerized models of physical objects from a number of users (pg. 5:22-25, obtaining models, pg. 12:16-27); 

positioning the computerized models within a virtual print tray corresponding to a build volume of a fabrication resource (pg. 6:5-9, 26-29, pg. 9:21-24, positioning of model on virtual printer tray); 

submitting the virtual print tray to a print queue for allocation to one of a plurality of three-dimensional (3D) printers (pg. 5:9-22, pg. 22:9-15, fig. 2); 

providing an interactive environment for access to the virtual print tray by the number of users through user interfaces on user devices (pg. 6:26-29, pg. 9:21-24, interacting with and/or positioning multiple items), 

the interactive environment including a communications platform for sharing comments among the number of users, wherein the number of users may interact with the computerized models positioned on the virtual print tray through the user interfaces (pg. 16:3-6, remote collaborative access, pg. 20:25-30, messaging exchange), 

and wherein a user interaction with the virtual print tray is dependent on an identity of a corresponding one of the number of users (pg. 6:25-29, pg. 7:1-4); 

receiving a user comment from one of the number of users in one of the user interfaces, the user comment accessible to other ones of the number of users of the virtual print tray in the interactive environment (pg. 16:3-6, remote collaborative access, pg. 20:25-30, pg. 21:1-5, messaging exchange); and 

transmitting the computerized models in the virtual print tray to one of the plurality of 3D printers for fabrication (abstract, sending models to 3D printer).




Regarding claim 6,
 Isbjornssund teaches: 
wherein the user comment is attached to a feature of one of the computerized models (pg. 20:25-30).

Regarding claim 8,
Isbjornssund teaches: 
wherein the communications platform supports one or more of direct messages, instant messages, group chats, and chat rooms (pg. 20:25-30, messaging exchange).

Regarding claim 9,
Isbjornssund teaches: 
wherein the communications platform supports one or more of text messages and electronic mail (pg. 20:25-30, messaging exchange).

Regarding claim 10,
Isbjornssund teaches: 
wherein the communications platform includes one or more of an instant messaging service, a screen sharing service, a collaborative editing platform, a message board, and a social networking platform (pg. 20:25-30, messaging exchange, pg. 16:3-6, remote collaborative access).

Regarding claim 11,
Isbjornssund teaches: 
wherein the communications platform supports communications with an operator of a printer or a print facility available for printing contents of the virtual print tray (pg. 20:25-30, pg. 16:3-6, remote collaborative access)

Claim 16, 20 addressed by similar rationale as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-5, 7, 13-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Isbjornssund in view of US 20170132567 to Glunz.


Regarding claim 2,
Isbjornssund fails to teach but Glunz teaches: 
wherein the user comment is displayed to the number of users within the virtual print tray in the interactive environment (¶ 63-64, 279, 342, 3D print tray; fig. 20, user comment displayed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Glunz. The motivation to do so is that the teachings of Glunz would have been advantageous in terms of facilitating collaboration on object models (Glunz, ¶ 28-29).

Regarding claim 3, 17,
Isbjornssund fails to teach but Glunz teaches: 
wherein the user comment is spatially fixed within the virtual print tray (fig. 20). Motivation to include Glunz in the same as presented above.

Regarding claim 4, 18,
Isbjornssund fails to teach but Glunz teaches: 
wherein the user comment is spatially fixed relative to one of the computerized models (fig. 20). Motivation to include Glunz in the same as presented above.

Regarding claim 5, 19,
Isbjornssund fails to teach but Glunz teaches: 
wherein the user comment includes at least one of a pin or a marker designating an area within the virtual print tray (fig. 20). Motivation to include Glunz in the same as presented above.

Regarding claim 7,
Isbjornssund fails to teach but Glunz teaches: 
wherein the user comment specifies one or more of the number of users of the virtual print tray having access to the user comment (fig. 20). Motivation to include Glunz in the same as presented above.

Regarding claim 13,
Isbjornssund fails to teach but Glunz teaches: 
wherein the interactive environment provides a control for the one of the number of users to manage whether the user comment is rendered for the other ones of the number of users (fig. 20). Motivation to include Glunz in the same as presented above.

Regarding claim 14,
Isbjornssund fails to teach but Glunz teaches: 
wherein the interactive environment displays at least one of a user name, an organization name, a user type, or a role associated with the user comment (user’s collaborating on 3d printer object, fig. 20, display of user name associated with comment). Motivation to include Glunz in the same as presented above.


Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Isbjornssund in view of US 20160182412 to Kabbes.

Regarding claim 12,
Isbjornssund fails to teach but Kabbes teaches:
wherein the interactive environment provides a control for the one of the number of users to manage how the user comment is rendered for the other ones of the number of users (¶ 141, changing font of comment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kabbes. The motivation to do so is that the teachings of Kabbes would have been advantageous in terms of facilitating collaborative drafting (Kabbes, abstract, ¶ 5, 141).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Isbjornssund in view of US 20150370772 to Wang

Regarding claim 15,
Isbjornssund fails to teach but Wang teaches:
wherein the interactive environment includes a control for the one of the number of users to cloak the user comment from one or more of the other ones of the number of users (¶ 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Wang. The motivation to do so is that the teachings of Wang would have been advantageous in terms of facilitating customization of collaborative annotations (Wang, ¶ 25).
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445